                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )      No. 4:18 CR 270 CDP
                                      )
ANTHONY MORRIS and                    )
ANTIONE HILL,                         )
                                      )
      Defendants.                     )

                        MEMORANDUM AND ORDER

      This matter is before the Court on the motions to sever because of

misjoinder filed by both defendants, Anthony Morris and Antione Hill. The third

Superseding Indictment in this case charges Anthony Morris with being a felon in

possession of a firearm on March 7, 2018 in Count One. Count Two charges that

on November 6, 2018, Antoine Hill assaulted a federal agent with a dangerous

weapon while that agent was engaged in his official duties “with respect to Count I

of this Indictment…” The government submits that on November 6, 2018, when

agents went to arrest Morris for the March offense, Morris was a passenger in a

van driven by Hill. When the agents approached the van, Hill sped off, resulting

in injury to one of the officers who was attempting to arrest Morris. Morris is not

charged in Count Two and Hill is not charged in Count One.

      Pretrial motions in this case were referred to United States Magistrate Judge
Patricia L. Cohen, under 28 U.S.C. § 636(b). Judge Cohen held oral argument on

the motions and later issued her Report and Recommendation, which

recommended that the motions to sever be denied. Both defendants have objected

to that recommendation.

      I have conducted a de novo review of all materials relevant to these motions,

including reviewing the motions and briefs and the transcript of the hearing before

Judge Cohen, as well as the relevant law. I conclude that Judge Cohen correctly

applied the law to these facts and the allegations of the current indictment, and so I

will adopt her Report and Recommendation. I need not repeat the law that she set

out in her Report and Recommendation. I will deny the motions to suppress.

      This case is set for joint jury trial on November 18, 2019, and is set for a

final pretrial conference on November 8, 2019. If the government intends to seek

another superseding indictment (as referenced in its response to the defendants’

objections, ECF # 129 at p. 2, ftnt. 2) it must do so expeditiously. If a superseding

indictment is returned, pretrial motions will not be re-referred to the Magistrate

Judge, but instead will be handled by the undersigned on an expedited basis.

Given that this trial date was selected with the agreement of all counsel and has

been reserved on the Court’s docket for some time, the Court does not intend to

extend the trial date again.

                                          2
      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [117] is SUSTAINED, ADOPTED, and

INCORPORATED herein.

      IT IS FURTHER ORDERED that defendants’ motions to sever for

improper joinder [89, 90, 109, 111] are denied.




                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE


Dated this 7th day of October, 2019.




                                         3
